
	
		I
		111th CONGRESS
		1st Session
		H. R. 1821
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend chapter 31 of title 38, United States Code, to
		  increase vocational rehabilitation and employment assistance, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equity for Injured Veterans Act of
			 2009.
		2.Increase of
			 vocational rehabilitation and employment benefits
			(a)Period of
			 EligibilitySection 3103(a) of title 38, United States Code, is
			 amended by striking twelve-year and inserting
			 fifteen-year.
			(b)Increased
			 AllowanceSection 3108 of
			 title 38, United States Code, is amended—
				(1)in subsection
			 (a)(1), by inserting or (j) after subsection
			 (f);
				(2)in subsection
			 (a)(2), by striking two months and inserting six
			 months; and
				(3)by adding at the
			 end the following new subsection:
					
						(j)(1)As part of a vocational rehabilitation
				program under this chapter, a veteran who is eligible for and entitled to
				rehabilitation under this chapter may elect to pursue an approved program of
				education and receive assistance under this chapter in monthly amounts
				described under paragraph (2) to the extent that such veteran has remaining
				eligibility for and entitlement to assistance under this section, if the
				Secretary approves the educational, professional, or vocational objective
				chosen by such veteran for such program.
							(2)The monthly amounts a veteran may receive
				under paragraph (1)—
								(A)with respect to a veteran who is considered
				a covered individual for purposes of section 3311 of this title, are the
				amounts equal to the monthly amounts the veteran is eligible to receive for
				educational assistance under section 3313 of this title (including the monthly
				stipend provided under section 3313(c)(1)(B)); and
								(B)with respect to a veteran who is not
				considered a covered individual for purposes of section 3311, are the amounts
				equal to the monthly amounts the Secretary determines would be payable to such
				veteran if such veteran were eligible to receive educational assistance under
				section 3313 of this title (including the monthly stipend provided under
				section 3313(c)(1)(B)).
								(3)In the event that such veteran makes an
				election under paragraph (1), the terms and conditions applicable to the
				pursuit of a comparable program of education and the payment of allowances and
				provision of assistance under chapter 33 of this title for such a comparable
				program shall be applied to the pursuit of the approved program of education
				under this
				chapter.
							.
				(c)Child care;
			 President’s Budget
				(1)In
			 generalChapter 31 of title 38, United States Code, is amended by
			 adding at the end the following new sections:
					
						3123.Child care
				assistance for single parents
							(a)In
				generalPursuant to
				regulations prescribed by the Secretary to carry out this section, the
				Secretary shall provide reimbursements for child care to a veteran who
				is—
								(1)participating in a vocational
				rehabilitation program under this chapter; and
								(2)the sole caretaker of a child.
								(b)Amount and
				durationThe amount of the
				reimbursement for child care under this section shall be not more than $2,000
				per month for each month the veteran is participating in a vocational
				rehabilitation program under this chapter.
							3124.Information
				included in support of President’s budgetThe Secretary shall include in documents
				submitted to Congress by the Secretary in support of the President’s budget for
				each fiscal year submitted under section 1105 of title 31, United States Code,
				the following:
							(1)For the calendar
				year preceding the submission—
								(A)the percentage of veterans receiving
				assistance under this chapter who became employed; and
								(B)the percentage of veterans receiving
				assistance under this chapter who achieved independence in daily living.
								(2)Any changes made by the Secretary in
				measuring or calculating the performance of the department under this
				chapter.
							.
				(2)Clerical
			 AmendmentThe table of
			 sections at the beginning of chapter 31 of title 38, United States Code, is
			 amended by adding at the end the following:
					
						
							3123. Child care assistance for single
				parents.
							3124. Information included in support of
				President’s
				budget.
						
						.
				
